Shapiro, J.
(concurring). I concur with the majority’s affirmance and reasoning. I write separately only to note my belief that this Court is capable of construing the meaning of the word “if” without consulting a lay dictionary. See ADVO-Systems, Inc v Dep’t of Treasury, 186 Mich App 419, 424; 465 NW2d 349 (1990) (“recourse to the dictionary is unnecessary when the legislative intent may be readily discerned from reading the statute itself”).
I do not disagree with the general principle that we may consult dictionaries as an aid in interpreting statutory language. See, e.g., Hottmann v Hottmann, *265226 Mich App 171, 178; 572 NW2d 259 (1997). However, to the extent that the majority’s decision may be read as turning upon a particular definition contained within a particular edition of a particular dictionary, I disagree. The Legislature does not have an official dictionary nor has it directed Michigan appellate courts to any particular dictionary or edition thereof. Accordingly, it is the responsibility of this Court, to the best of its ability and using all the available tools and data, to determine the Legislature’s intent in using a certain word or phrase.
While it is proper that we consult both legal and lay dictionaries in the execution of that responsibility, we should not construe a particular definition in a particular edition of a particular dictionary as the definitive interpretation of the meaning of a statute or even of a particular word in that statute. Indeed, once recourse to any aid — including a dictionary — outside the bare legislative text, is deemed required, the statutory language cannot fairly be viewed as plain and unambiguous on its face and so must be interpreted in accordance with all the rules of statutory construction rather than only the one that allows consultation of a dictionary. Otherwise, we risk the possibility that a court may simply justify its own policy preferences by reference to a selected definition in a selected edition of a selected dictionary, followed by a claim that no further analysis of legislative intent is needed or even permitted. In the absence of a legislative designation of a particular dictionary’s use, it cannot be said that one dictionary is the best, let alone conclusive, determiner of legislative intent, which, as always, is the indisputable touchstone of statutory interpretation. See Hoffman, Parse the Sentence First: Curbing the Urge to Resort to the Dictionary When Interpreting Legal Texts, 6 NYU J Legis & Pub Pol’y 401 (2003).